Court of Appeals for the
                              First District of Texas at Houston

                                   Notice to Trial-Court Clerk
                                Regarding Affidavit of Indigence
                                   Filed in Court of Appeals

Appellate case name:        Daryl Barnes and Dcmeatrice Goff v. National Housing Development
                            Corporation, Colony LLC

Appellate case number:      01-15-00060-CV

Trial court:                129th District Court of Harris County
Trial court case number:        2012-34954



        On March 23, 2015, appellant, Daryl Barnes and Dcmeatrice Goff filed in this Court an,
Affidavit of Indigence. Appellant mistakenly filed the affidavit in this Court instead of in the
trial court. See Tex. R. App. P. 20.1(c)(1).

        The affidavit is being sent to the trial-court clerk as an attachment to this notice. The
trial-court clerk is instructed to note the date the affidavit is received in the trial court, butfile the
affidavit effective as of the date the affidavit was filed in this Court, March 23, 2015. See Tex.
R. APP. P. 25.1(a). A copy of the affidavit is also on file with this Court.

        The trial-court clerk must promptly send a copy of the affidavit to the appropriate court
reporter. See Tex. R. App. P. 20.1(d)(1). Any contest to the affidavit, including a claim that the
affidavit was not timely filed, is due to be filed in the trial court ten days after the affidavit is
received by the trial-court clerk. See TEX. R. APP. P. 20.1(e) (time for contest); see also Higgins
v. Randall County Sheriffs Office, 193 S.W.3d 898, 899B900 (Tex. 2006) (holding untimely
filed affidavit was nonetheless valid unless contest to affidavit is sustained by trial court); Tex.
R. App. P. 20.1(c)(1) (time for filing affidavit in appeal).

        If no contest to the affidavit is filed, the trial-court clerk must promptly notify this Court.
If a contest is filed, then the trial-court must promptly prepare, certify, and file in this Court a
clerk's record containing the final judgment, notice of appeal, affidavit of indigence, contest(s) to
the affidavit of indigence, the trial court's signed order extending the time for conducting a
hearing on the contest (if any), the trial court's signed order sustaining the contest(s) to the
affidavit of indigence, and any other documents directly related to the affidavit of indigence. See
Tex. R. App. P. 34.5(c)(1)- If any party requests that hearing related to the contest be transcribed,
then the court reporter must promptly prepare, certify, and file in this Court a reporter's record
containing all relevant documents relating to the contest. The trial-court clerk and/or reporter
must file therequired notice, record, or status report no later than May 5,2015.




Clerk's signature:
                     CAd^-lA               AW
                                              r




                      Clerk of the Court



Date: March 24,2015
                                                                                                             ACCEPTED
                                                                                                        01-15-00060-CV
                                                                                                FIRST COURT OF APPEALS
                                                                                                       HOUSTON. TEXAS
                                                                                                    3/23/2015 5:13:40 PM
                                                                                                     CHRISTOPHER PRINI
                                                                                                                CLERK




                                                                                     FILED IN
                                                                             1st COURT OF APPEAL^
                                    Daryl Barnes                                 HOUSTON, TEXAS
                                          and                                3/23/2015 5!13:40 PM
                                  Demeatrice Goff
                                                                             CHRISTOPHER A. PRIh
                                     Appellants,                                   Clerk
                                            V
          Keyin Fulton And NationalHousing Development Corporation
                                      Appellees

                  • From The J2&h Judicial District Court
                          Harris County, Texas .
                         "Case No.2012-34954



                              Affidavit of Indigence

I, Daryl Barnes and Demeatrice GoffAppellants affirm thefollowing,
                                                                      <




       1. We have filed notice of appeal in the case described above.

      2. We can not pay the following amount of courtcostsin this appeal,which
           includes the $175 filing fee, the $10 or $15 filing fee for each motion
        I may file, the trial clerks fee for the clerks record, and the court reporters fee
for the reporters record, if any: 0

       3. The nature and amountof Demeatrice Goffs currentemploymentincome is
          0 Daryl Barnes is unemployed and receive no government benefits
         or entitlements

     4. The nature and amount ofDemeatrice Goffs current government-entitlement
income is [describe in detail]. 698.00 in disability per month

       5. The nature and amount ofour current income, other than that described in
          my answers to 3 and 4 above, is 0

       6. The incomeofmy spouseis Daryl Barnesis the spouseof Demeatrice Goff
      8. I own the following personal property: none

      9. I have the following amount of cash: 0

      10. I have the following amountsof funds on deposit that I may withdraw.O

      11. I have the following assets, other than those described in my answers to 3
          through 10 above:. 0

      12. We have       1 dependant our 14 year old daughter we are the parents


      13. The nature and amount ofmy debts are [describe in detail]. 0

      14. The natureand amount ofmy monthly expenses are. rent ,transportation,etc
          Rent                    $200
          Transportation....      $125
         • Food                    $140
           Phone                   $100                            <
          School & toiletries ....$50-60
         Laundry              $45-50
      15. My ability to obtain a loan for court costs is.O

      16. An attorney is not providing free legal services to me without a contingent
           fee.


      17. An attorney has not agreed to pay or advance court costs.

      18. If the trial-court proceedings were recorded electronically I have the skills
andaccessto equipment necessary to prepare the appendixrequired by Texas Rule of
Appellate Procedure 38.5(d).


Demeatrice Goff                                              /s/Demeatrice Goff




Daryl Barnes                               *                  '-^h!!;- ^
                            Certificate of Oath or Affirmation


      On this date, I administered the above oath or affirmation from the person
named above. Iam at/Wy/a'-t4